DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because on page 5, bottom paragraph, appears to contain an editorial error, which could be changed to 
--the acoustic velocity of the acoustic wave propagated in the liquid is…--
  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-5 are rejected under 35 U.S.C. 112(b) as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are mainly between:
a.	the two collected acoustic waves and a leakage of the pipeline; and/or
b.	the propagation time difference Δt between the two collected acoustic waves and the leakage.
That is, in essence, as recited in the claims, it’s unclear what generates the two acoustic waves, and/or whether a same leakage or different leakages of the pipeline generate(s) the two acoustic waves.  
Further omitted structural cooperative relationships and/or lacks of antecedent basis make the claims unclear, indefinite, and/or unreasonably broader than scope of applicant’s disclosure.  As an 
Going forwards with examination, the claims are interpreted as follows:
1.    A single-point dual sensor-based leakage positioning method for a gas-liquid stratified flow pipeline, comprising the following steps:
step 1:  respectively collecting, at a same point of one end of a gas-liquid stratified flow pipeline to be detected for leakage, an acoustic wave generated by a leakage and propagating in a liquid inside the pipeline and an acoustic wave generated by the same leakage and propagating in a gas inside the pipeline 
step 2:  calculating a propagation time difference between the two collected acoustic waves; and 
step 3:  determine a leakage position of the pipeline an acoustic velocity of the collected acoustic wave propagating in the gas an acoustic velocity of the collected acoustic wave propagating in the liquid collected acoustic waves.

2.    The single-point dual sensor-based leakage positioning method for a gas-liquid stratified flow pipeline according to claim 1, wherein in step 3, the step determining a leakage position of the pipeline 
			
    PNG
    media_image1.png
    55
    102
    media_image1.png
    Greyscale

wherein x is the determined leakage position of the pipeline from the sensor, c1 is the acoustic velocity of the collected acoustic wave propagating in the gas c2 is the acoustic velocity of the collected acoustic wave propagating in the liquid , and Δt is the propagation time difference between the two collected acoustic waves.

3.    A single-point dual sensor-based leakage positioning system for a gas-liquid stratified flow pipeline, comprising:
sensors installed at a same point of one end of a gas-liquid stratified flow pipeline to be detected for leakage, wherein the sensors are for collecting an acoustic wave generated by a leakage and propagating in a liquid inside the pipeline and an acoustic wave generated by the same leakage and propagating in a gas inside the pipeline 
an apparatus for calculating a propagation time difference between the two collected acoustic waves; and
an apparatus for determining a leakage position of the pipeline an acoustic velocity of the collected acoustic wave propagating in the gas an acoustic velocity of the collected acoustic wave propagating in the liquid collected acoustic waves.
one sensor is for collecting the acoustic wave propagating in the liquid and is installed at the bottom of the pipeline, and one sensor is for collecting the acoustic wave propagating in the gas and is installed at the top of the pipeline.

5.    The single-point dual sensor-based leakage positioning system for a gas-liquid stratified flow pipeline according to claim 3, wherein the apparatus for determining a leakage position of the pipeline uses a formula:  

    PNG
    media_image1.png
    55
    102
    media_image1.png
    Greyscale

wherein x is the determined leakage position of the pipeline from the sensor, c1 is the acoustic velocity of the collected acoustic wave propagating in the gas c2 is the acoustic velocity of the collected acoustic wave propagating in the liquid , and Δt is the propagation time difference between the two collected acoustic waves.

Allowable Subject Matter
Claims 1-5 would be allowed if the above objections and rejections were overcome.   The following would be an examiner’s statement of reasons for allowance:
With respect to independent claims 1 and 3, prior art of record doesn’t teach, suggest or render obvious the total combination of the recited steps/structures, including the following allowable subject matter (or an equivalent):  
“A single-point dual sensor-based leakage positioning method for a gas-liquid stratified flow pipeline, comprising the following steps:
step 1:  respectively collecting, at a same point of one end of a gas-liquid stratified flow pipeline to be detected for leakage, an acoustic wave generated by a leakage and propagating in a liquid inside the pipeline and an acoustic wave generated by the same leakage and propagating in a gas inside the pipeline;
step 2:  calculating a propagation time difference between the two collected acoustic waves; and 
step 3:  determine a leakage position of the pipeline according to an acoustic velocity of the collected acoustic wave propagating in the gas, an acoustic velocity of the collected acoustic wave propagating in the liquid, and the propagation time difference between the two collected acoustic waves.”
(Claims 2 and 4-5 are dependent on either claim 1 or claim 3.)

Note:  Prior art of record (including CN 103672415 A to Liu et al. which is a PCT “X” reference) doesn’t appear to disclose any single-point dual sensor-based leakage positioning method/system for a gas-liquid stratified flow pipeline, let alone other limitations recited in the claims.  As illustrated in applicant’s fig. 2 (reproduced below for example), a gas-liquid stratified flow pipeline basically includes a flow of a gas and a flow of a liquid.  Because of being heavier, the flow of the liquid is normally on an interior bottom side of the pipeline.  The flow of the gas is normally above the flow of the liquid.
Also, as illustrated in fig. 1, a single-point dual sensor is installed at a same location along the pipeline.  The sensor comprises a top sensor to collect an acoustic wave generated by a leakage and propagating in the gas towards the sensor.   The sensor also comprises a bottom sensor to collect an acoustic wave generated by the leakage and propagating in the liquid towards the sensor.  A location of the leakage along the pipeline is determined by: 

    PNG
    media_image1.png
    55
    102
    media_image1.png
    Greyscale

wherein x is the determined leakage position from the sensor, c1 is an acoustic velocity of the collected acoustic wave propagating in the gas, c2 is an acoustic velocity of the collected acoustic wave t is a propagation time difference between the two collected acoustic waves. 


    PNG
    media_image2.png
    682
    575
    media_image2.png
    Greyscale


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nguyen (Wyn) Q. Ha whose telephone number is (571)272-2863.  The examiner can normally be reached on Monday - Friday 7 am - 4 pm (Pacific Time).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on (571) 272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Nguyen Q. Ha/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        April 28, 2021